The opinion of the court was delivered by
Williams, Ch. J.
It appears that the issue in this case was tried by the court, and any facts which they may have *106found cannot be a subject of inquiry here, on exceptions. There was evidence in this case from which a jury might have inferred an adverse possession of the defendant, and an ouster of the plaintiff.
The p0ssessj0n 0f a tenant in common, as well as that of a tenant at will, may become adverse, so that his co-teiiants, or the landlord, may treat him as a trespasser, and maintain an action against him as such ; and as the court, on the evidence, may have found such ouster and adverse possession, their judgment cannot be reversed. As the case is presented, we are all agreed that the judgment be affirmed.